Exhibit 10.1

AMENDMENT NO. 6 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

This AMENDMENT NO. 6 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO GUARANTEE AND
COLLATERAL AGREEMENT (this “Amendment”) dated as of December 22, 2014 (the
“Amendment No. 6 Effective Date”), among USMD HOLDINGS, INC., a Delaware
corporation “Holdings”), UROLOGY ASSOCIATES OF NORTH TEXAS, P.L.L.C., Texas
limited liability partnership, USMD INC., a Texas corporation, IMPEL MANAGEMENT
SERVICES, L.L.C., a Texas limited liability company, IMPEL CONSULTING EXPERTS,
L.L.C., a Texas limited liability company, MAT-RX DEVELOPMENT, L.L.C., a Texas
limited liability company, USMD OF ARLINGTON GP, L.L.C., a Texas limited
liability company, US LITHOTRIPSY, L.P., a Texas limited partnership, USMD
CANCER TREATMENT CENTERS, L.L.C., a Texas limited liability company, USMD CANCER
TREATMENT CENTERS GP, L.L.C., Texas limited liability company, USMD PPM, LLC, a
Texas limited liability company, USMD DIAGNOSTIC SERVICES, LLC, a Texas limited
liability company, MAT-RX FORT WORTH GP, L.L.C., a Texas limited liability
company, USMD ADMINISTRATIVE SERVICES, L.L.C., Texas limited liability company,
USGP, LLC., a Texas limited liability company, LITHO GP, LLC., a Texas limited
liability company, METRO I STONE MANAGEMENT, LTD., a Texas limited partnership,
USMD AFFILIATED SERVICES, a Texas not for profit corporation, MEDICAL CLINIC OF
NORTH TEXAS PLLC, a Texas professional association, and USMD CTC (MO), LLC, a
Missouri limited liability company (individually a “Borrower” and collectively,
the “Borrowers”), the undersigned Lenders (as defined below), and SOUTHWEST
BANK, a Texas state bank, as administrative agent for the Lenders (the
“Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrowers, the lenders party thereto (the “Lenders”), and the
Administrative Agent are parties to that certain Credit Agreement dated as of
August 31, 2012, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of February 28, 2013, as further amended by that certain Amendment
No. 2 to Credit Agreement dated as of September 13, 2013, as further amended by
that certain Amendment No. 3 to Credit Agreement dated as of February 25, 2014,
as further amended by that certain Waiver and Amendment No. 4 to Credit
Agreement dated as of April 14, 2014, as further amended by that certain
Amendment No. 5 to Credit Agreement dated as of September 23, 2014 (the “Credit
Agreement”).

(2) The Borrowers have requested that the Credit Agreement be amended in the
manner provided for in this Amendment.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.



--------------------------------------------------------------------------------

SECTION 2. Amendment to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 6 Effective Date, hereby amended as follows:

(a) The following definitions of “Amendment No. 6”, “Amendment No. 6 Effective
Date”, and “Southwest Bank” are hereby added to Section 1.01 of the Credit
Agreement in their correct alphabetical location:

“Amendment No. 6” means the Amendment No. 6 to Credit Agreement, dated as of
December 22, 2014, among the Borrowers, the Lenders party thereto, and the
Administrative Agent.

“Amendment No. 6 Effective Date” means December 22, 2014.

“Southwest Bank” means Southwest Bank, a Texas state bank.

(b) The definitions of “Compensation Plan” and “Quality Payments” are hereby
deleted from Section 1.01 of the Credit Agreement.

(c) The definitions of “Administrative Agent”, “Applicable Margin”, “Default
Rate”, “EBITDA”, “Fixed Charge Coverage Ratio”, “Interest Payment Date”,
“Maturity Date”, “Prime Rate”, “Revolving Commitment” and “Revolving Termination
Date” contained in Section 1.01 of the Credit Agreement are hereby amended and
restated to read in their entirety as follows:

“Administrative Agent” means Southwest Bank, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Applicable Margin” means, for each Type of Loan specified below, the rate per
annum set forth under the relevant column heading below:

 

     CBFR Loans     Eurodollar Loans  

Revolving Loans

     0.50 %      3.50 % 

“Default Rate” means (a) when used with respect to any Eurodollar Loan, CBFR
Loan or Tranche A Term Loan, an interest rate equal to (i) the interest rate set
out under Section 2.12 (a) or (b) that is applicable to such Loan, plus
(ii) four percent (4%) per annum, and (b) when used with respect any other
Obligations, an interest rate equal to (i) the CB Floating Rate, plus (ii) four
percent (4%) per annum.

“EBITDA” means, for any period, Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such Net
Income for such period, the sum of (a) tax expense, (b) Interest Expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and

 

-2-



--------------------------------------------------------------------------------

amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill), (e) any extraordinary, unusual or non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Net Income for such period, non-cash losses on
sales of assets outside of the ordinary course of business), (f) any other
non-cash charges, (g) all Retention that has accrued and not been paid and
(h) all accrued and unpaid executive compensation under the Deferred Executive
Compensation Plan, minus, to the extent included in the statement of such Net
Income for such period, the sum of (a) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Net Income for such period, gains on
the sales of assets outside of the ordinary course of business), and (b) any
other non-cash income, all as determined on a consolidated basis, and minus
(i) all Retention Payments paid in cash, and (ii) all cash payments that have
been made pursuant to the Deferred Executive Compensation Plan.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period minus (i) all cash dividends and cash distributions, and all
redemptions and repurchases of Equity Interests in cash, by any Borrower during
such period (other than (x) dividends or distributions made to a Borrower and
(y) the Deferred Comp Change of Control Payments), (ii) all cash taxes paid by
the Borrowers during such period, and (iii) the aggregate amount actually paid
by the Borrowers during such period on account of Capital Expenditures
(excluding (i) the principal amount of Indebtedness (other than the Loans)
incurred in connection with such expenditures but including payments of
principal in respect of any such Indebtedness, (ii) any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount and (iii) the
aggregate amount of Capital Expenditures financed with proceeds of any Revolving
Loans, up to a maximum aggregate amount of $1,500,000 in any Fiscal Year
starting with Fiscal Year 2015), to (b) Fixed Charges for such period.”

“Interest Payment Date” means (a) as to any CBFR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding,
with the first such date being March 30, 2015, and the Maturity Date of such
Loan, (b) as to any Eurodollar Loan under the Revolving Facility, the last day
of such Interest Period and the Maturity Date of such Loan, and (c) as to any
Tranche A Term Loan the last day of each March, June, September and December to
occur while such Loan is outstanding, with the first such quarterly payment date
being March 30, 2015.

“Maturity Date” means (a) with respect to the Revolving Facility, the Revolving
Termination Date, and (b) with respect to the Tranche A Term Facility,
December 21, 2016; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Prime Rate” means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Money Rates section of The
Wall street Journal as the U.S. “prime rate”, or if The Wall Street Journal or
such rate is not published on such day, such rate as published on the
immediately preceding Business Day in the Money Rates section of The Wall Street
Journal. In the event the The Wall

 

-3-



--------------------------------------------------------------------------------

Street Journal ceases to publish such rate or an equivalent as determined by the
Administrative Agent, the term “Prime Rate” shall be determined by reference to
such other regularly published prime rate as the Administrative Agent shall
determine, or if no such published prime rate is available, then the term “Prime
Rate” shall mean a variable rate of interest per annum as determined by the
Administrative Agent equal to the highest of the “prime rate”, “reference rate”,
“base rate”, or other similar rate announced from time to time by JPMorgan Chase
Bank, N.A. or Bank of America, N.A. as selected by the Administrative Agent
(with the understanding that any such rate is merely a reference rate and may
not necessarily represent the lowest or best rate actually charged to any
customer by such bank).

“Revolving Commitment” means, as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans in an aggregate principal amount not to exceed
the amount set forth under the heading “Revolving Commitment” opposite such
Lender’s name on Schedule 1.01A or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The amount of the Total Revolving Commitments
is $10,000,000.

“Revolving Termination Date” means December 21, 2016.

(d) The following definitions of “Deferred Compensation Plan”, “Deferred
Executive Compensation Plan”, “Retention” and “Retention Payments” are hereby
added to Section 1.01 of the Credit Agreement in their correct alphabetical
locations:

“Deferred Compensation Plan” means (a) any compensation plan or compensation
agreement for any physician or physicians employed by any Borrower providing for
the deferral of compensation (including Retention) and the payment of such
deferred compensation and all amendments to any such plan or agreement and any
successor plans, and (b) the Deferred Executive Compensation Plan.

“Deferred Executive Compensation Plan” means the USMD Salary Deferral Plan as in
effect on the Amendment No. 6 Effective Date and all amendments thereof and any
successor plan or plans.

“Retention” means the retention and deferral of the payment of up to 25% of the
annual salaries of physicians employed by the Borrowers or any of them pursuant
to any Deferred Compensation Plan.

“Retention Payment” means any payment of Retention.

(e) Paragraph (a) in Section 2.03 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(a) Tranche A Term Loans. The Borrowers unconditionally promise to repay to the
Tranche A Term Lenders the aggregate principal amount of all Tranche A Term
Loans outstanding on the following dates in the respective principal amounts set
forth opposite such dates:

 

-4-



--------------------------------------------------------------------------------

Dates

   Principal
Amount  

March 30, 2015

   $ 375,000   

June 30, 2015

   $ 375,000   

September 30, 2015

   $ 375,000   

December 31, 2015

   $ 375,000   

March 30, 2016

   $ 375,000   

June 30, 2016

   $ 375,000   

September 30, 2016

   $ 375,000   

provided, however, that the final principal repayment installment of Tranche A
Term Loans shall be repaid on the Maturity Date for the Tranche A Term Facility
and in any event shall be in an amount equal to the aggregate principal amount
of all Tranche A Term Loans outstanding on such date.”

(f) Section 2.06 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 2.06 Commitment Fees; Etc.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Termination Date, commencing on December 31, 2012.

(b) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender, a fee on the Amendment No. 6 Effective Date, and on each
anniversary of the Amendment No. 6 Effective Date, in an amount equal to one
half (1/2) of one percent (1%) of the Revolving Commitment of such Revolving
Lender then in effect.

(c) All of the fees described above in this Section shall be fully earned upon
becoming due and payable in accordance with the terms hereof and shall not be
refundable for any reason whatsoever.

(g) Paragraphs (a) and (b) of Section 2.12 of the Credit Agreement are hereby
amended and restated in their entirety to read as follows:

“(a) (i) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Adjusted
LIBO Rate determined for such day plus the Applicable Margin; provided, however,
that the sum of such Adjusted LIBO Rate plus the Applicable Margin shall not at
any time be less than a rate per annum equal to four percent (4.0%); and

 

-5-



--------------------------------------------------------------------------------

(ii) Each CBFR Loan shall bear interest at a rate per annum equal to the CBFR
Floating Rate plus the Applicable Margin; provided, however, that the sum of
such CBFR Floating Rate plus the Applicable Margin shall not at any time be less
than a rate per annum equal to four percent (4.0%).

(b) The Tranche A Term Loans shall bear interest at a rate per annum equal to
five percent (5.0%).”

(h) Section 2.21 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 2.21 Use of Proceeds. The proceeds of the Term Loans shall be available
(and the Borrowers agree that they will use such proceeds) solely to repay in
full the Existing Indebtedness and related transaction fees and expenses. The
proceeds of the Revolving Loans shall be available (and the Borrowers agree that
they will use such proceeds) solely to finance working capital needs of the
Borrowers in the ordinary course of business, including making payments due on
the Closing Date in connection with the Transactions; provided, however, that
Borrowers shall be entitled to finance Capital Expenditures using proceeds of
Revolving Loans, in an aggregate amount not to exceed $1,500,000 during any
Fiscal Year starting with the Fiscal Year ending on December 31, 2015.”

(i) Paragraph (b)(ii) of Section 5.01 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(ii) as soon as available, but in any event not later than forty-five (45) days
after the end of each Fiscal Quarter, the unaudited consolidated balance sheet
of WellMed Networks – DFW, Inc. as at the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and of cash flows for such
Fiscal Quarter and the portion of the Fiscal Year through the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year, certified by a
Responsible Officer of the Borrower Representative as being fairly stated in all
material respects (subject to normal true and correct copies of year end audit
adjustments and the absence of footnotes).”

(j) Paragraph (b) of Section 5.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) concurrently with the delivery of any financial statements pursuant to
Section 5.01(a) or Section 5.01(b)(i), (i) a Compliance Certificate executed by
a Responsible Officer of the Borrower Representative (x) stating that each
Borrower during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that no Default or Event of Default exists except as
specified in such certificate and (y) containing all information and
calculations necessary for determining compliance by each Borrower with the
provisions of this Agreement referred to therein as of the last day of the
Fiscal

 

-6-



--------------------------------------------------------------------------------

Quarter or Fiscal Year of the Borrowers, or the last day of the relevant
calendar month, as the case may be, and (ii) to the extent not previously
disclosed to the Administrative Agent in writing, (1) a description of any
change in the jurisdiction of organization or name of any Borrower, (2) a list
of all Intellectual Property and real property (including any material leasehold
interests) acquired by any Borrower, and (3) a description of any Person that
has become a Wholly Owned Subsidiary of Holdings, in each case since the date of
the most recent Compliance Certificate delivered pursuant to this paragraph
(b) (or, in the case of the first such Compliance Certificate so delivered,
since the Closing Date);”

(k) Section 5.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 5.12 Depository Bank. So long as any Loan or Revolving Loan remains
outstanding to Lender, Borrower shall use its reasonable best efforts, and
negotiate in good faith to establish, on or before June 30, 2015, or as soon
thereafter as reasonably practicable, Southwest Bank as its primary depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
its business. To the extent Borrower discovers that despite its reasonable best
efforts, it may not be in Borrower’s best interests or otherwise possible to
establish Southwest Bank as its primary depository bank, it will so inform
Southwest Bank in writing of any impediments as soon as reasonably practicable
with sufficient specificity such that Southwest Bank can attempt to address any
such perceived impediments to the reasonable satisfaction of Borrower. Borrower
will provide Southwest Bank a reasonable time frame within which to attempt to
do so.”

(l) Paragraph (c) in Section 6.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(c) Capital Expenditures. Permit the aggregate Capital Expenditures of the
Borrowers during any Fiscal Year to be more than $4,500,000.”

(m) Paragraph (d) in Section 6.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(d) Senior Leverage Ratio. Permit the Senior Leverage Ratio as at the last day
of any period of four consecutive Fiscal Quarters of the Borrowers to exceed
1.50 to 1.00. The first such test date shall be on December 31, 2014.

(n) Paragraph (e) of Section 6.01 of the Credit Agreement is hereby deleted.

(o) Paragraph (c) of Section 6.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(c) Guarantee Obligations incurred by the Borrowers (i) in respect of any
Indebtedness of any of the Borrowers otherwise permitted by this Section 6.02,
(ii) with respect to all of the Lithotripsy Entities, in an aggregate amount,
for all such entities, not to exceed at any time outstanding $2,000,000 in
excess of the amounts then owing under

 

-7-



--------------------------------------------------------------------------------

the guarantees of existing Indebtedness by Lithotripsy Entities identified on
Schedule 6.02(d) to the Credit Agreement (provided that, for purposes of the
calculations under this Section 6.02(c), the amounts used as the amounts then
owing under the guarantee of existing Indebtedness by Lithotripsy Entities
identified on Schedule 6.02(d), shall reduce as such guaranteed Indebtedness is
paid or reduced [and not thereafter increase after such reduction] and shall in
no event exceed $115,495), (ii) with respect to the CTC Entities, in an
aggregate amount, for all such entities, not to exceed at any time outstanding
$2,000,000 in excess of the amounts then owing under the guarantee of existing
Indebtedness by CTC Entities identified on Schedule 6.02(d) to the Credit
Agreement (provided that, for purposes of the calculations under this
Section 6.02(c), the amounts used as the amounts then owing under the guarantee
of existing Indebtedness by CTC Entities identified on Schedule 6.02(d), shall
reduce as such guaranteed Indebtedness is paid or reduced [and not thereafter
increase after such reduction] and shall in no event exceed $1,086,715), and
(iii) with respect to the Hospital Entities, in an aggregate amount, for all
such entities, not to exceed at any time outstanding $3,000,000 in excess of the
amounts then owing under the guarantees of existing Indebtedness by Hospital
Entities identified on Schedule 6.02(d) to the Credit Agreement (provided that,
for purposes of the calculations under this Section 6.02(c), the amounts used as
the amounts then owing under the guarantees of existing Indebtedness by Hospital
Entities identified on Schedule 6.02(d), shall reduce as such guaranteed
Indebtedness is paid or reduced [and not thereafter increase after such
reduction] and shall in no event exceed the portion of the Indebtedness
guaranteed by Hospital Entities under Schedule 6.02(d), paragraphs 1 and 2);”

(p) Paragraph (e) of Section 6.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.03(g) in an aggregate principal amount
not to exceed $3,000,000 at any one time outstanding;”

(q) Paragraph (h) of Section 6.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(h) additional unsecured Indebtedness of the Borrowers in an aggregate
principal amount not to exceed $500,000; and;”

(r) Paragraph (b) of Section 6.06 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Borrower may pay dividends or
distributions to Holdings to permit Holdings to purchase Holdings’ common stock
or common stock options from present or former officers or employees of any
Borrower upon the death, disability or termination of employment of such officer
or employee, provided, that the aggregate amount of payments under this clause
after the date hereof (net of any proceeds received by Holdings after the date
hereof in connection with resales of any common stock or common stock options so
purchased) shall not exceed $250,000 during any Fiscal Year; and”

 

-8-



--------------------------------------------------------------------------------

(s) Section 6.18 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 6.18. Amendments to Deferred Compensation Plans. Amend any of the
Compensation Plans in any manner materially adverse to the interests of the
Administrative Agent and the Lenders; provided, however, that the foregoing
shall not prohibit amendments to existing Compensation Plans to the extent such
amendments are reasonably required to comply with an applicable Requirement of
Law.”

(t) Paragraph (c) of Section 7.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(c) any Borrower shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.04(a), Section 5.07(a),
or Article VI of this Agreement or Sections 6.05 and 6.08(b) of the Guarantee
and Collateral Agreement; provided, however, that, not more than one time during
any period of four Fiscal Quarters, if any Borrower shall default in the
observance or performance of any agreement contained in Section 6.01(a) or
Section 6.01(c), such default shall not be an Event of Default if (x) in the
case of a default in the observance or performance of Section 6.01(a), the Fixed
Charge Coverage Ratio is not less than 1.0 to 1.0, (y) in the case of a default
in the observance or performance of Section 6.01(c), the Senior Leverage Ratio
is not in excess of 1.75 to 1.0, and (z) the Borrowers are in full compliance
with Section 6.01(a) and Section 6.01(d) (without giving effect to this
paragraph (c)) as of the end of the Fiscal Quarter immediately following the
Fiscal Quarter during which any such default occurred.”

(u) Section 8.01 of the Credit Agreement is hereby amended to delete the
reference to “JPMorgan” and in its place insert “Southwest Bank”.

(v) Paragraph of Section 9.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email as follows:

(i) if to the Borrowers, to the Borrower Representative at 6333 North State
Highway, 161, Suite 200, Irving, Texas 75038, Attention of Carolyn Jones, or the
then-current “Chief Financial Officer” (Facsimile No. 817-419-4655; Telephone
No. 214-493-4002; email: carolyn.jones@usmd.com, with a copy to Chis Carr or the
then-current “General Counsel” (Facsimile No. 817-419-4620; Telephone
No. 214-493-4910; email: chris.carr@usmd.com);

 

-9-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to Southwest Bank, at 3641 Matlock Road,
Arlington, Texas 76015, Attention of Josh Burleson (Facsimile No. 817-298-5477;
Telephone No. 817-298-5498; email: josh.burleson@southwestbank.com);

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.”

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(w) Schedule 1.01A of the Credit Agreement is hereby amended and restated in its
entirety in the form of Annex A.

(x) Schedule 6.02(d) of the Credit Agreement is hereby amended and restated in
its entirety in the form of Annex B.

(y) Exhibit B of the Credit Agreement is hereby amended and restated in its
entirety in the form of Annex C hereto.

SECTION 3. Amendment to Guarantee and Collateral Agreement. The definition of
“Excluded Assets” contained in Section 1.01 of the Guarantee and Collateral
Agreement is, effective as of the Amendment No. 6 Effective Date, hereby amended
and restated in its entirety as follows:

“Excluded Assets” means (a) Equipment owned by a Grantor that is subject to a
Lien of the type described in Section 6.03(g) of the Credit Agreement that is
permitted to be incurred pursuant to such Section of the Credit Agreement if and
to the extent that the contract or other agreement pursuant to which such Lien
is granted (or the documentation relating thereto) validly prohibits the
creation of any other Lien on such Equipment, (b) Equipment leased by a Grantor
pursuant to an operating lease, (c) any Equity Interest in any Person that is
not a direct or indirect Wholly Owned Subsidiary of Holdings if the granting of
a security interest in such Equity Interest is prohibited by the Organizational
Documents of such Person (after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction or any
other applicable law (including the Bankruptcy Code of the United States) or
principles of equity), and (d) the assets of the Deferred Income Plan identified
on Schedule 7 and all proceeds thereof;

provided, however, the “Excluded Assets” shall not include any Proceeds,
products, substitutions or replacements of any Excluded Assets (unless such
Proceeds, products, substitutions or replacements would themselves otherwise
constitute Excluded Assets).”

 

-10-



--------------------------------------------------------------------------------

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective
when, and only when, on or before the Amendment No. 6 Effective Date:

(a) Counterparts. The Administrative Agent shall have received counterparts of
this Amendment duly executed and delivered by the Required Lenders and all of
the Borrowers.

(b) Officers’ Certificates. The Administrative Agent shall have received a
certificate of a Responsible Officer of each Borrower setting forth
(i) resolutions of its board of directors, board of managers or other
appropriate governing body, with respect to the authorization of such Borrower
to execute and deliver this Amendment and the other documents required hereby
and to which it is a party and to enter into the transactions contemplated in
those documents, (ii) the officers of such Borrower (A) who are authorized to
sign this Amendment and the other documents required hereby and to which such
Borrower is a party and (B) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Amendment, the Credit Agreement and the other Loan
Documents, (iii) specimen signatures of such authorized officers, and (iv) the
Organizational Documents of such Borrower, certified as being true and complete
as of the date of such certificate. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from such Borrower.

(c) Certificates of Good Standing; Etc. The Administrative Agent shall have
received certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of each Borrower.

(d) Notes. Southwest Bank shall have received (i) a Revolving Note in the amount
of its Revolving Commitment, duly executed and delivered by the Borrowers, and
(ii) a Tranche A Term Note in the amount of its Tranche A Term Loans, duly
executed and delivered by the Borrowers.

(e) Payment of Accrued Interest on Tranche A Term Loans. The Borrowers shall
have paid to the Administrative Agent, for the benefit of the Lenders, all
accrued and unpaid interest on the Tranche A Term Loans through and including
the Amendment No. 6 Effective Date.

(f) Fees and Expenses. The Administrative Agent shall have received evidence
that the Borrowers shall have paid to the Administrative Agent all out-of-pocket
fees and expenses of the Administrative Agent incurred in connection with this
Amendment and the transactions contemplated hereby (including, to the extent
invoiced, the out-of-pocket fees, disbursements and charges of counsel to the
Administrative Agent).

(g) Projections. The Administrative Agent shall have received satisfactory
projections, prepared by management of the Borrower Representative in good faith
on the basis of the assumptions stated therein, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrowers on a
quarterly basis for each Fiscal Quarter from and including the Fiscal Quarter
ending on December 31, 2014, through and including the Fiscal Quarter ending on
December 31, 2015, and on an annual basis for each Fiscal Year for the term

 

-11-



--------------------------------------------------------------------------------

of the Credit Agreement (the “Projections”), together with related supporting
information and documentation evidencing that such Projections are reasonable
and demonstrating compliance with the financial covenants set forth in 6.01 of
the Credit Agreement, as amended hereby, through and including December 31,
2015, certified by the Borrower Representative.

(h) Amendment Fee. The Borrowers shall have paid to the Administrative Agent,
for the ratable benefit of the Lenders, an amendment fee in the aggregate amount
of $68,750.00 (being $50,000.00 with respect to the Revolving Commitment and
$18,750.00 with respect to the Tranche A Term Loan in immediately available
funds, which, once paid, shall be nonrefundable.

(i) Deferred Compensation Plans. The Administrative Agent shall have received
true, correct and complete copies of all Deferred Compensation Plans of the
Borrowers, certified by the Borrower Representative.

(j) Other Documents. The Administrative Agent shall have received such other
certificates, documents and agreements as the Administrative Agent may
reasonably request.

SECTION 5. Representations and Warranties of the Borrowers. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each of the
Borrowers hereby represents and warrants to the Administrative Agent and all of
the Lenders as of the date hereof that:

(a) Existence; etc. Each Borrower is duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated in the preamble of
this Amendment.

(b) No Legal Bar. Each Borrower has the power, authority, and legal right to
execute, deliver and perform its obligations under this Amendment and each other
document or instrument required to be executed and delivered by it hereunder.
The execution, delivery and performance by each Borrower of this Amendment and
each other document or instrument required to be executed and delivered by such
Borrower hereunder have been duly authorized by all necessary organizational
action and do not and will not (i) contravene or violate any of the
Organizational Documents of such Borrower, (ii) violate any Requirement of Law,
(iii) violate any Contractual Obligation binding on or affecting such Borrower
or any of its assets, (iv) violate any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Borrower or its
property is subject or (v) result in, or require, the creation or imposition of
any mortgage, deed of trust, pledge, Lien, security interest or other charge,
encumbrance or preferential arrangement of any nature (other than pursuant to
the Security Documents) upon or with respect to any of the properties now owned
or hereafter acquired by such Borrower.

(c) Approvals. No consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution, delivery and performance of
this Amendment by any of the Borrowers.

(d) Enforceable Obligations. This Amendment has been duly executed and delivered
by each Borrower. This Amendment constitutes a legal, valid and binding
obligation of each Borrower enforceable against each Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

 

-12-



--------------------------------------------------------------------------------

(e) Security Documents. The Security Documents constitute valid and perfected
security interests and liens in and to the Collateral covered thereby with the
priority required thereunder and secure the payment and performance of the
Secured Obligations, and all action required to perfect fully such security
interests and liens has been taken and completed, and the execution, delivery
and performance of this Amendment do not adversely affect any such security
interests and liens or the perfection or priority thereof.

(f) No Default. No Default or Event of Default has occurred and is continuing.

(g) Financial Statements. The audited consolidated balance sheet of Holdings as
at December 31, 2013, and the related consolidated statements of income and of
cash flows for the Fiscal Year ended on such dates, reported on by and
accompanied by an unqualified report from Grant Thornton LLP, present fairly the
consolidated financial condition of the Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
Fiscal Year then ended. The unaudited consolidated balance sheet of Holdings as
at October 31, 2014, and the related unaudited consolidated statements of income
and cash flows for the 10-month period ended on such date, present fairly the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
10-month period then ended (subject to normal year-end audit adjustments and the
absence of footnotes). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). None of the Borrowers
has any material Guarantee Obligations, contingent liabilities, liabilities for
Taxes or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph or in the Schedules to
the Credit Agreement (after giving effect to this Amendment). During the period
from December 31, 2013, to and including the date hereof there has been no
Disposition by any Borrower of any material part of its business or property

(h) Accuracy of Information; Etc. No written statement or written information
contained in this Amendment, any other Loan Document, or any other document,
report, certificate or statement furnished by or on behalf of any Borrower to
the Administrative Agent or the Lenders, or any of them, in connection with the
transactions contemplated by this Amendment or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The Projections (as defined in Section 4(g) hereof) and pro forma
financial information provided by the Borrowers to the Administrative Agent in
connection with this Amendment are based upon good faith estimates and
assumptions believed by management of the Borrowers to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from

 

-13-



--------------------------------------------------------------------------------

the projected results set forth therein and such differences may be material.
There is no fact known to any Borrower that could reasonably be expected to have
a Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

(i) No Change. Since December 31, 2013, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

(j) Representations and Warranties. The representations and warranties made by
each of the Borrowers in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent such representations and warranties relate, by their terms, to a
specific earlier date, in which case they shall be true and correct on and as of
such earlier date).

SECTION 6. RELEASE; COVENANT NOT TO SUE; ACKNOWLEDGMENT. (a) EACH BORROWER
(COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
ANY AND ALL RELATED PARTIES OF ANY OF THE FOREGOING (EACH A “RELEASED PARTY”),
FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR
DESCRIPTION RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH OR AS A RESULT
OF ANY OF THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT, OR ANY OF THE
OTHER LOAN DOCUMENTS, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT
OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH EACH RELEASING PARTY HAS
HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON
OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE
BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH
CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR
UNKNOWN. IT IS THE INTENTION OF EACH RELEASING PARTY IN PROVIDING THIS RELEASE
THAT THE SAME SHALL BE EFFECTIVE AS A BAR TO EACH AND EVERY CLAIM, DEMAND AND
CAUSE OF ACTION SPECIFIED. EACH RELEASING PARTY ACKNOWLEDGES THAT IT MAY
HEREAFTER DISCOVER FACTS DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR
BELIEVED TO BE TRUE WITH RESPECT TO SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION
AND AGREE THAT THIS INSTRUMENT SHALL BE AND REMAIN EFFECTIVE IN ALL RESPECTS
NOTWITHSTANDING ANY SUCH DIFFERENCES OR ADDITIONAL FACTS. EACH RELEASING PARTY
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE
PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN
INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED,
PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

 

-14-



--------------------------------------------------------------------------------

(b) EACH RELEASING PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, AND
OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY,
COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASED PARTY THAT IT WILL NOT
SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED
PARTY ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY SUCH
RELEASING PARTY PURSUANT TO THE ABOVE RELEASE. IF ANY RELEASING PARTY OR ANY OF
ITS SUCCESSORS, ASSIGNS OR OTHER LEGAL REPRESENTATIONS VIOLATES THE FOREGOING
COVENANT, SUCH RELEASING PARTY, FOR ITSELF AND ITS SUCCESSORS, ASSIGNS AND LEGAL
REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY
RELEASED PARTY MAY SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES
AND COSTS INCURRED BY SUCH RELEASED PARTY AS A RESULT OF SUCH VIOLATION.

(c) EACH RELEASING PARTY HEREBY ACKNOWLEDGES ITS STATUS AS A BORROWER AND
AFFIRMS ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND EACH RELEASING PARTY REPRESENTS AND WARRANTS THAT THERE ARE NO LIABILITIES,
CLAIMS, SUITS, DEBTS, LIENS, LOSSES, CAUSES OF ACTION, DEMANDS, RIGHTS, DAMAGES
OR COSTS, OR EXPENSES OF ANY KIND, CHARACTER OR NATURE WHATSOEVER, KNOWN OR
UNKNOWN, FIXED OR CONTINGENT, WHICH SUCH RELEASING PARTY MAY HAVE OR CLAIM TO
HAVE AGAINST ANY RELEASED PARTY ARISING UNDER, IN CONNECTION WITH, AND/OR WITH
RESPECT TO THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND EACH RELEASING PARTY FURTHER ACKNOWLEDGES THAT, AS OF
THE DATE HEREOF, IT DOES NOT HAVE ANY COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST
ANY OF THE RELEASED PARTIES, EACH OF WHICH SUCH RELEASING PARTY HEREBY EXPRESSLY
WAIVES.

SECTION 7. Reference to and Effect on the Loan Documents. (a) Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Upon the effectiveness of this Amendment, on and after the date hereof each
reference in the Guarantee and Collateral Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Guarantee and
Collateral Agreement, and each reference in the other Loan Documents to “the
Guarantee and Collateral Agreement”, “thereunder”, “thereof” or words of like
import referring to the Guarantee and Collateral Agreement, shall mean and be a
reference to the Guarantee and Collateral Agreement as amended hereby.

(c) Except as specifically amended or modified above, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
in accordance with their respective terms and are hereby in all respects
ratified and confirmed by each Borrower.

 

-15-



--------------------------------------------------------------------------------

(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(e) This Amendment is a Loan Document in all respects and for all purposes.

SECTION 8. Further Assurances. Each Borrower agrees that it shall, at such
Borrower’s expense and upon the request of the Administrative Agent, duly
execute and deliver, or cause to be duly executed and delivered, to the
Administrative Agent such further documents and do and cause to be done such
further acts as may be necessary or proper in the opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Amendment and each of the other Loan Documents.

SECTION 9. Costs and Expenses. The Borrowers jointly and severally agree to pay
or reimburse the Administrative Agent on demand for all of its out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the fees and disbursements of counsel to
the Administrative Agent.

SECTION 10. Binding Agreement; Assignment. This Amendment shall be binding on
the parties hereto and their respective successors and assigns; provided,
however, that none of the Borrowers may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.

SECTION 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 12. Acknowledgment. Each Borrower hereby acknowledges that it has been
advised by counsel in the negotiation, preparation, execution and delivery of
this Amendment.

SECTION 13. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Texas.

SECTION 14. Time of the Essence. Time is of the essence of this Amendment and
the other Loan Documents.

SECTION 15. Survival. All representations and warranties made in this Amendment
or any other Loan Document shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any closing will affect such representations and warranties or the right of the
Administrative Agent or the Lenders to rely upon them.

 

-16-



--------------------------------------------------------------------------------

SECTION 16. Headings. The section headings hereof are inserted for convenience
of reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

SECTION 17. ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NOT UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[Signature Pages Follow]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date first
above written.

 

ADMINISTRATIVE AGENT: SOUTHWEST BANK, a Texas state bank, as Administrative
Agent By:  

/s/ Josh Burleson

Name:   Josh Burleson Title:   Vice President

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

LENDERS: SOUTHWEST BANK, a Texas state bank By:  

/s/ Josh Burleson

Name:   Josh Burleson Title:   Vice President

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

BORROWERS: USMD HOLDINGS, INC. By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer IMPEL MANAGEMENT
SERVICES, L.L.C. By:   USMD Holdings, Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer IMPEL CONSULTING
EXPERTS, L.L.C. By:   Impel Management Services, L.L.C., its sole member By:  
USMD Holdings, Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

USMD INC. By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer MAT-RX DEVELOPMENT,
L.L.C. By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer MAT-RX FORT WORTH GP,
L.L.C. By:   MAT-RX DEVELOPMENT, L.L.C., its sole member By:   USMD Inc., its
sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

USMD OF ARLINGTON GP, L.L.C. By:   MAT-RX DEVELOPMENT, L.L.C., its sole member
By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer USGP, LLC. By:   USMD
Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer US LITHOTRIPSY, L.P. By:
  USGP, LLC., its general partner By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

LITHO GP, LLC. By:   US Lithotripsy, L.P., its sole member By:   USGP, LLC., its
general partner By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer METRO I STONE
MANAGEMENT, LTD. By:   Litho GP, LLC., its general partner By:   US Lithotripsy,
L.P., its sole member By:   USGP, LLC., its general partner By:   USMD Inc., its
sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer USMD ADMINISTRATIVE
SERVICES, L.L.C. By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

USMD DIAGNOSTIC SERVICES, LLC By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer USMD PPM, LLC By:   USMD
Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer USMD CANCER TREATMENT
CENTERS, L.L.C. By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

USMD CANCER TREATMENT CENTERS GP, L.L.C. By:   USMD Cancer Treatment Centers,
L.L.C., its sole member By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer USMD AFFILIATED SERVICES
By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer MEDICAL CLINIC OF NORTH
TEXAS PLLC By:   USMD Affiliated Services, its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

UROLOGY ASSOCIATES OF NORTH TEXAS, P.L.L.C. By:   USMD Affiliated Services, its
sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

USMD CTC (MO), LLC,

a Missouri limited liability company

By:   USMD Cancer Treatment Centers, L.L.C., its sole member By:   USMD Inc.,
its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 6 to Credit Agreement and Amendment No. 1

to Guarantee and Collateral Agreement